DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, 7-9, 12, 13, and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Oleksandr [US 20180244116 A1].
The applied reference has a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
	As for claim 1¸ Oleksandr discloses a sensor system for acquiring a perturbation, induced by a contact patch of a tire, in data generated by a sensor system mounted in the tire, the sensor system comprising at least one sensor adapted for generating the data related to a physical property of the tire, and an acquisition system comprising memory, wherein the sensor system is adapted for triggering the acquisition system to acquire the data and storing it in a buffer in the memory, until a predefined delay after the perturbation is recognized, wherein the perturbation is recognized by comparing the stored data with at least one characterizing feature of the perturbation (paragraphs 0102-0104 and 0107).
	As for claim 3, the at least one characterizing feature of the perturbation comprises leading edge and/or trailing edge conditions of the perturbation (see Table 1 and paragraphs 0153-0155).
	Claim 4 is interpreted and rejected using the same reasoning as claim 1 above.
	Claim 7 is interpreted and rejected using the same reasoning as claim 1 above.
As for claims 8 and 9, Oleksandr discloses a communication system adapted for transmitting information of the at least one acquired perturbation (paragraphs 0103-0104 and 0122).
Claim 13 is interpreted and rejected using the same reasoning as claim 1 above.
As for claims 12 and 15, the claims are interpreted and rejected using the same reasoning as claim 1 above.

Allowable Subject Matter
Claims 2, 5, 6, 10, 11, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC M BLOUNT whose telephone number is (571)272-2973. The examiner can normally be reached M-F 9:00a - 5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC M. BLOUNT
Primary Examiner
Art Unit 2684



/Eric Blount/Primary Examiner, Art Unit 2684